Title: From George Washington to Horatio Gates, 6 February 1783
From: Washington, George
To: Gates, Horatio


                        
                            Sir
                            Head Quarters Newburgh Feby 6th 1783
                        
                        I am favored with Your Letter of yesterday’s date, and being satisfied with the reasons you give, fully
                            approve of your decision’s being carried into effect. I am with great regard Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    